United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF DEFENSE, NAVAL AIR
STATION, Fallon, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-664
Issued: September 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2007 appellant filed a timely appeal of the December 8, 2006 decision of
the Office of Workers’ Compensation Programs affirming the denial of his claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On June 10, 1999 appellant, then a 40-year-old meat cutter, filed an occupational disease
claim alleging that he suffered from job stress resulting from being harassed on his job, having
his life threatened, having his car “shot up” and telephone calls to his boss calling him crazy. He
stated that his doctor said depression was because of job stress.

In an incident report by the employing establishment, a patrolman noted that on March 1,
1997 appellant’s vehicle was vandalized in that both driver side and passenger side windows
were shattered and both permanent portions of back sliding glass windows were also shattered.
The patrolman observed a small hole about the size of a dime in each side of the back windows,
but noted that he found no bullet casings in the perimeter. Nothing was reported missing from
the vehicle. Witness statements indicated that when Rick Carroll was leaving the employing
establishment at 1330 hours he noticed that appellant’s truck had broken windows. Mr. Carroll
did not see anyone else in the area. In a statement Pam Wingate indicated that she arrived at
1035 hours to work and that she had not left the building since her arrival. She noted that
appellant and she were always joking around but they never had any altercations. Ms. Wingate
noted a “friendly disagreement” since appellant’s arrival about giving her special cuts of meat,
but as appellant refused, she asked another employee who gave her the cuts. Copies of pictures
of appellant’s damaged vehicles were also submitted. A March 7, 1997 internal note of the
employing establishment noted that the officer investigating appellant’s case said that it was only
a possibility that the windows of appellant’s vehicle were shot out as they did not find enough
evidence to confirm that a gun was used. He noted that the investigation was continuing.
Appellant wrote a letter to “T. Jones” stating that, as per a telephone conversation on
November 4, 1996, that this was a request for written permission for him “not to tell anyone
about the stealing and other things I see going on at [the employing establishment].” He alleged
that he had seen someone reduce produce under cost and put more product into a friend’s
package without upping the price. Appellant alleged that management had a “do n[o]t tell
attitude” and that no one in management would do anything about it. Finally, he alleged that he
was attacked by another employee. Appellant also submitted a note to his union dated May 10,
1997, stating: It has come to my attention that (another employee of the employing
establishment) gave a written statement about appellant’s truck in which he stated that appellant
was crazy and shot out his own windows in order to get a transfer. He requested that the union
obtain statements and lie detector tests from the other employees.
Appellant also submitted evidence with regard to his unsuccessful attempts to be
transferred. He wrote to his congressman requesting assistance in getting a transfer to Stockton,
California. In a letter dated April 24, 1997, the employing establishment replied that appellant’s
request for reassignment to Stockton, California was being considered, but there were no
projected openings appropriate for him at the time.
In a note from appellant, received by the Office on November 11, 2003, he alleged that
A.S. wanted him out of his job so that a friend of his could get the job. He also alleged that
people on his witness list were harassed and he feared for their lives.
By letter dated February 10, 2004, the Office requested that appellant submit further
information. Appellant responded by saying that it had been five years after the incident and that
he was no longer in contact with any witnesses. He related that on his first day at work he
became aware that one of the employees was upset because he thought that appellant had taken
his job. Appellant contended that this individual was stealing but that other employees covered it
up. He alleged that this person threatened to kill him several times but that all reports were taken
out of the employee’s record. Appellant alleged that his car was “shot up” and that the head of

2

security told him that someone was paid to shoot his truck but that it could not be proven. He
also said that after the incident someone put about 200 razor blades on his windshield.
By decision dated March 9, 2004, the Office denied appellant’s claim for an emotional
condition as it found that he had not established any compensable employment factors.
On March 16, 2004 appellant requested an oral hearing which was held on May 12, 2005.
At the hearing held on May 12, 2005, the hearing representative indicated that it was
agreed that the issue to be decided was whether the medical evidence demonstrated that appellant
sustained a medical condition in connection with the reported injury. Appellant indicated that he
last saw a doctor in 2000. He contended that management tried to put him out of work in 1997
and 1998 by putting him on a different shift when he returned from surgery. Appellant noted
that, after his car was “shot up,” he found a box or two of single-bladed razor blades dumped on
his windshield. He testified that the acting commissary manager was a friend of the person who
felt that he should have had appellant’s job. Appellant contended that A.S. purged R.G.’s file so
that he could stay employed. He indicated that he was separated from employment in 1999 due
to a previous arm injury.
In a May 7, 1999 report, William A. Goggin, a licensed social worker, suggested a
psychiatric consultation due to appellant’s depression and extreme paranoia.
In a May 16, 2005 report, Dr. James G. Reid, a family practitioner, indicated that he has
treated appellant intermittently since 1998. He noted that he initially saw appellant on June 1,
1998 for depression and an actual suicide attempt. Appellant related numerous problems due to
stress while working at the employing establishment. He indicated that his fellow workers were
harassing him and stated that there had been numerous acts of vandalism against his personal
property. To the best of Dr. Reid’s knowledge, appellant was never been seen by a psychiatrist,
but had been treated with antidepressants and most recently risperdal. He noted that appellant
became quite obese and developed related diabetes mellitus. Since that time, appellant has lost a
considerable amount of weight and that his diabetes had been controlled. At the present time, he
continued to have feelings of anxiety and expressed evidence of possible auditory hallucinations
which raised the possibility that he mighty have a psychotic disorder. Dr. Reid stated: “It is
reasonable to assume that his present psychiatric illness may have been exacerbated by his work
environment while working for the [F]ederal [G]overnment at [the employing establishment].”
He opined that appellant was presently totally disabled and unlikely to engage in gainful
employment in the future. Dr. Reid diagnosed: (1) chronic pain and weakness in the upper
extremities secondary to bilateral carpal and cubital tunnel syndromes; (2) diabetes mellitus;
(3) hypothoryoidism; (4) exogenous obesity; and (5) nonspecific psychosis. He recommended
that appellant be evaluated and followed by a psychiatrist for management of his mental health
problems.
By decision dated August 3, 2005, the hearing representative found that, although
appellant had established that his truck was vandalized while parked at the employing
establishment, there was no evidence to support that such vandalism was a form of harassment
by his coworkers or management. Therefore, this incident was not considered to have arisen out
of his employment. The hearing representative also found that appellant had not established that

3

any of the other incidents that he alleged had actually occurred, including harassment by his
supervisor or coworkers, that stealing was covered up by a supervisor or that a supervisor was
trying to get him fired so a friend could get appellant’s job. The hearing representative affirmed
the March 9, 2004 decision.1
By letter dated August 17, 2005 to the hearing representative, appellant contended that
the Office did not make all witness medical reports and documentary evidence available. The
Office interpreted this letter as a request for a new hearing and by letter dated October 20, 2005,
advised appellant that a new hearing was not an option available to him. Appellant was referred
to the appeal rights accompanying the hearing representative’s decision.
By letter dated July 15, 2006, appellant requested reconsideration on the grounds that the
Office did not issue subpoenas or supply medical reports and documents as requested.
By decision dated December 8, 2006, the Office denied modification of the August 3,
2005 decision.
LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, a claimant must submit the following: (1) medical evidence establishing that he has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable factors are causally related to his
emotional condition.2
Workers’ compensation law does not apply to each ad every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions to the types of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.4
There are situations where an injury or an illness has some connection with employment but
nevertheless does not come within the concept or coverage under the Act.5 When an employee
1

By letter dated April 28, 2004, but hand-delivered at the hearing, appellant requested that subpoenas be issued
for various persons and documents. The documents requested by appellant included copies of all documents and
correspondence between his doctor and the Office and the employing establishment, copies of his time cards and
scheduled workdays, a transcript of a different case and copies of his doctor’s reports. He also requested that
subpoenas be issued for Commissary Secretary Priscilla Nugent, Meat Manager Cynthia Padgett and Commissary
Officer Bruce Graff. Subsequent to the hearing representative’s decision, appellant’s sought assistance from his
congressman with regard to these subpoenas. The Office replied that subpoenas were not issued in this case
primarily because appellant had hand-delivered the request at the hearing and that, due to the late submission, the
request could not be considered. Although appellant alleged in a note received by the Office on October 5, 2005
that he had asked for the subpoenas earlier, the Board notes that no documents establishing this were enclosed.
2

Donna Faye Cardwell, 41 ECAB 730 (1990).

3

28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101–8193.

5

See Anthony A. Zarcone¸ 44 ECAB 751, 754-55 (1993).

4

experiences emotional stress in carrying out his employment duties and the medical evidence
establishes that the disability resulted from his reaction to such situation, the disability is
generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of his work.6
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Mere perceptions of harassment or discrimination are not
compensable under the Act. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred. Rather, the issue is
whether the claimant under the Act has submitted sufficient evidence to establish a factual basis
for the claim by supporting his allegations with probative and reliable evidence.7
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.8 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.9
ANALYSIS
In the instant case, appellant alleged that razor blades were placed on the windshield of
his vehicle, death threats were made to him, an employee stole from the commissary, appellant’s
supervisor wanted another employee to have his job and that someone called him “crazy” and
accused him of shooting his own vehicle. He submitted no factual evidence to support these
allegations. There are no witness statements or other corroborative evidence substantiating his
allegations. Therefore, appellant has not established these incidents as compensable employment
factors.
Appellant also made general allegations of harassment. The perception of harassment or
mistreatment is not sufficient to establish a compensable work factor. There must be probative

6

Lillian Cutler, supra note 3.

7

James E. Norris, 52 ECAB 93 (2000).

8

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

9

Id.

5

and reliable evidence in support of the allegation.10 Appellant has provided no probative
evidence in support of his allegations sufficient to establish his allegations of harassment or other
inappropriate treatment by supervisors or coworkers.
Appellant has established that his vehicle was vandalized on March 1, 1997. However,
he has not established this as a compensable factor of employment. Clearly, the vandalism of
appellant’s vehicle did not arise from carrying out his employment duties. The Board notes that
the individual responsible for this incident was never identified or apprehended. There is no
evidence that this vandalism was the result of harassment by his coworkers.
Appellant made general allegations with regard to the employing establishment failing to
reassign him to another duty station. His allegations regarding work assignments relate to
administrative or personnel allegations taken by the employing establishment are not covered
under the Act, as such matters do not bear a direct relation to the work required of the employee.
Coverage under the Act could attach if the factual circumstances surrounding the administrative
or personnel action established error or abuse by the employing establishment superiors in
dealing with appellant. However, the record does not establish such error or abuse. Appellant
was denied a transfer as no appropriate position was available in the location where he wished to
be transferred. This is not a compensable factor of employment.
Based on the evidence of record, appellant has not substantiated a compensable work
factor. Since he has not established a compensable work factor, the Board will not address the
medical evidence.11
CONCLUSION
The Board finds that appellant has not established an emotional condition in the
performance of duty.

10

See Beverly R. Jones, 55 ECAB 411 (2004). In evaluating workers’ compensation claims, the term harassment
is synonymous with a persistent disturbance, torment or persecution, i.e., mistreatment by coemployees or
coworkers.
11

T.G., 58 ECAB __ (Docket No. 06-1411, issued November 28, 2006); Margaret S. Krzycki, 43 ECAB
496 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 8, 2006 is affirmed.
Issued: September 13, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

